DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the reply filed 27 August 2021. 
Claims 1-3, 5, 7, 10-13 and 16-18 were amended 27 August 2021. 
Claim 6 was cancelled 27 August 2021. 
Claims 1-5 and 7-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are drawn to a method, computer system, and computer program product which are statutory categories of invention (Step 1: YES). 
Independent claims 1, 10, and 16 recite analyzing a corpus to extract information pertaining to interactions of natural medicines with modern medicines tailored to treat a medical condition, wherein the natural medicines include homeopathic and herbal remedies and the modern medicines include synthetic medicines; identifying a combination of three or more of the 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between participants within an online clinical trial study group. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “processor”, “corpus”, “computer system”, “one or more computer processors”, “one or more computer readable storage media”, computer program product”, and “computer”, are recited at a high level of generality (e.g., that the analyzing and reporting is performed using generic computer 
The claims recite the additional elements of “natural language processing”, which is nominal or tangential addition to the abstract idea and amount to insignificant post-solution activity concerning an insignificant application. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of encoding healthcare data as outlined in the recitations above. See: MPEP 2106.05(g). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, Figure 2 and 
Paragraph 24, where “The information corpus 31 may include any suitable information in a structured, semi-
Paragraph 27, where “Server systems 10 and client systems 20 may be implemented by any conventional or other computer systems preferably equipped with a display or monitor, a base (including at least one hardware processor (e.g., microprocessor, controller, central processing unit (CPU), etc.), one or more memories and/or internal or external network interfaces or communications devices (e.g., modem, network cards, etc.), optional input devices (e.g., a keyboard, mouse or other input device), and any commercially available and custom software (e.g., server/communications software, medicinal interaction analysis system software, browser/interface software, etc.).”
Paragraph 42, where “Computer system 212 is shown in the form of a general-purpose computing device. The components of computer system 212 may include, but are not limited to, one or more processors or processing units 155, a system memory 136, and a bus 218 that couples various system components including system memory 136 to processor 155.” 
Paragraph 45, where “System memory 136 can include computer system readable media in the form of volatile memory, such as random access memory (RAM) 230 and/or cache memory 232. Computer system 212 may further include other removable/non-removable, volatile/non­volatile computer system storage media. By way of example only, storage system 234 can be provided for reading from and writing to a non-removable, non-volatile magnetic media (not shown and typically called a "hard drive"). Although not shown, a magnetic disk drive for reading from and writing to a removable, non-volatile magnetic disk ( e.g., a "floppy disk"), and an optical disk drive for reading from or writing to a removable, non-volatile optical disk such as a CD-ROM, DVD-ROM or other optical media can be provided. In such instances, each can be connected to bus 218 by one or more data media interfaces. As will be further depicted and described below, memory 136 may include at least one program product having a set ( e.g., at least one) of program modules that are configured to carry out the functions of embodiments of the invention.”
Paragraph 68, where “Further, any references herein of software performing various functions generally refer to computer systems or processors performing those functions under software control. The computer systems of the present invention embodiments may alternatively be implemented by any type of hardware and/ or other processing circuitry.”
Paragraph 79, where “The present invention may be a system, a method, and/or a computer program product at any possible technical detail level of integration. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”

The claims recite additional elements for extra-solution activity, as recited above, each of which amounts to mere post-solution activity concerning an insignificant application. The specification (e.g., as excerpted above) does not indicate that the additional element(s) provide anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-5, 7-9, 11-15 and 17-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. Claim 4 recites that the corpus may include a private database or a public database, however these are recited generically in the specification under corpus as recited in paragraph 24. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glauser (US 2015/0006190 A9) in view of Klein (US 2017/0154166 A1) and further in view of Maitra (US 20160048655 A1).

CLAIM 1-
Glauser teaches the limitations of:
A method for monitoring usage of a medicine comprising: analyzing via a processor (Glauser teaches that a processor is used to analyze the drugs (claim 40)), a corpus …to extract information pertaining to interactions of natural medicines with modern medicines tailored to treat a medical condition (Glauser teaches that the interactions are monitored between pharmaceutical drugs (i.e., modern medicines) and the environmental factors (i.e., environment in Glauser is described as herbal supplements intake as an example) to ensure that the pharmaceutical drug is still effective in treating the medical condition (para [0149]))
Wherein the natural medicines include homeopathic and herbal remedies(Glauser teaches that the natural remedies includes vitamins and natural products (i.e., herbal and homeopathy) (para [0040]))and (Glauser teaches that the environmental interactions which include herbal supplements and vitamins (i.e., homeopathic) are analyzed (para [0149])  and the modern medicines include synthetic medicines (Glauser teaches that the drugs include synthetic medications (para [0038]))
Creating, via the processor(Glauser teaches that a processor is used to analyze the drugs (claim 40)), a mapping of the natural medicines to the modern medicines for treating the medical condition based on the combination and the identified sets of medicines (Glauser teaches that a ranked list of drugs that appear in a matrix (i.e., mapping) for disease specific evidence based medicine data (i.e., modern medicines) and patient specific environmental factors (i.e., herbal supplements) (claim 40) and Glauser teaches that the method selects one or more drugs to be used in combination in the set which includes both synthetic medications and dietary supplements (i.e., natural remedy) (para [0014]))

Glauser does not explicitly teach, however Klein teaches:
creating via the processor, online clinical trial study groups of participants for a clinical trial validating the side effects of the combination and the identified sets of medicines (Klein teaches a patient engagement platform in which the users may communicate with one another and assessing side effects via a processor (para [0010, 0016-0017, 0096])) wherein participation in an online clinical trial study group (Klein teaches that the invention may be on a secure online software platform (para [0014])) is allowed for a selected set of participants having attributes of users of one of the combination and an identified set of medicines(Klein teaches that the entities are selected from the user groups (para [0118])) and the user may be part of multiple groups depending on the medication they take to share with other users(para [0192]))
conducting the clinical trial online, via the processor, (Klein teaches that the invention may be on a secure online software platform and uses a processor (para [0010, 0014]))and collecting information from participants in each online clinical trial study group (The PHR app provides basic functions, such as create, read, update, delete of personal healthcare data. In addition, it also links into the system-wide authorization module. Thus, the user is able to grant access to a subset of data to other user or user groups on the platform, e.g. family members, physicians, advocacy groups, pharma sponsors or researchers, while having full control over her/his data at any time, and Klein teaches that it can be conducted online securely (para [0014]))
and reporting via the processor, results of the collected information (The invention's PHR enables the storing of all individual data in a centralized and secured databank, the single source of healthcare-related data for the patient. The PHR supports the transformation of individual data format into a homog­enous data format of the platform of the invention. As a result, it contributes by the combination of data sources, the harmonization of data format, the export of data into a standardized data format, and the sharing with other systems and parties enabling secondary use of existing data, e.g. for doctors and research. (para [0137]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Glauser to integrate the application of organizing patient data of the users in a clinical trial group of Klein with the motivation of improving patient exchange of data which would contribute to improved clinical trials (see: Klein, paragraph 12).

Glauser in view of Klein does not explicitly teach, however Maitra teaches: 
by natural language processing (Maitra teaches using natural language processing to determine medication intervention (para [0037] and [0090]))
Identifying, via the processor, a combination of three or more of the natural medicines and modern medicines associated with side effects of a user (Figure 10 shows that at least 3 drugs are being used by the patient and adverse event reactions and drug indications are used to generate reports (para [0033, 0051] and that these drugs can include both natural and manufactured drugs 
Determining by natural language processing of the corpus, via the processor, (Maitra teaches using natural language processing to determine medication intervention (para [0037] and [0090]) different sets of medicines derived from the combination, wherein the sets of medicines are associated with other users and include at least one set including the combination and one or more other natural or modern medicines (Maitra teaches that the system determines through the rules engine (which takes into account multiple drugs across nutraceuticals and synthetic drugs (para [0037, 0090])) if the medications have an adverse reaction in the combination of their use (para [0126])) and at least one set including a sub-combination of the combination (Maitra teaches that the class of drugs include a sub-class of the drug which is considered by the system (Table 2, para [0074]))
Analyzing, via the processor, side effects of the determined set of medicines form the corpus to identify sets of medicines having side effects corresponding to the combination (Figure 10 shows that at least 3 drugs are being used by the patient and adverse event reactions and drug indications (i.e., side effects from the set of medications being used by the patient) are used to generate reports (para [0033, 0051] and that these drugs can include both natural and manufactured drugs (Table 1))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Glauser in view of Klein to integrate the application of using natural language processing to determine drug (including nutraceuticals) interactions of users of Maitra with the motivation of efficiently identifying complex relationships between drugs and the effects experienced by the user (see: Maitra, paragraph 11).

CLAIM 2-
Glauser in view of Klein and further in view of Maitra teaches the limitations of claim 1. Regarding claim 2, Glauser further teaches: 
providing a summary of the collected information, wherein side effects are ranked by frequency (Glauser teaches that the algorithm outputs a ranking of medication by the effect they have on the user (i.e., frequency of the drug has been taken referred to as FREQ) (para [0091], [0094-0096]))

CLAIM 3-
Glauser in view of Klein and further in view of Maitra teaches the limitations of claim 1. Regarding claim 3, Klein further teaches: 
establishing the online clinical trial study groups in an online forum (The Blogging and Forums functionality enables user on the platform to create articles and publish them, e.g. for a certain audience or user group (para [0144])) in an automated manner (wherein the system provides …automated services, selected from the group comprising …social network service (claim 1)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Glauser to integrate the application of organizing patient data of the users in an online setting of the clinical trial group of Klein with the motivation of improving patient exchange of data which would contribute to improved clinical trials (see: Klein, paragraph 12).

CLAIM 4-
Glauser in view of Klein and further in view of Maitra teaches the limitations of claim 1. Regarding claim 4, Klein further teaches: 

wherein the corpus includes an online forum (Klein teaches that the invention includes the platform (online software platform as established in para [0014]) with forums for the user (para [0119-0120]) 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Glauser to integrate the application of organizing patient data of the users in an online setting of the clinical trial group of Klein with the motivation of improving patient exchange of data which would contribute to improved clinical trials (see: Klein, paragraph 12).

CLAIM 5-
Glauser in view of Klein and further in view of Maitra teaches the limitations of claim 1. Regarding claim 5, Glauser further teaches:
wherein the collected information includes adverse effects, beneficial effects (Glauser teaches that the collected information includes drug-disease interactions including both positive and negative effects (claim 43), medicine profiles of the participants and demographic information of the participants (Glauser teaches that the drug concentration profile is documenting from the patient as well as their demographic information (para [0011])),

CLAIM 7-
Glauser in view of Klein and further in view of Maitra teaches the limitations of claim 1. Regarding claim 7, Glauser further teaches:
further comprising determining whether an effect between a modern medicine and a natural medicine is statistically significant among the participants(A pharmacokinetic drug-environment interaction is considered potentially clini­cally 

Although Glauser teaches clinical findings in multiple users, it does not explicitly teach a clinical trial study group, however Klein teaches: 

 in an online clinical trial study group (The invention introduces a Patient Empowerment Platform, an immerse software system enabling empowerment of clinical trial participants during and after the participation within clinical trials. The invention's approaches contributes to improve clinical trials in all of their phases (para [0012])and may be online (para [0014]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Glauser to integrate the application of organizing patient data of the users in a clinical trial group of Klein with the motivation of improving patient exchange of data which would contribute to improved clinical trials (see: Klein, paragraph 12).


CLAIM 8-
Glauser in view of Klein and further in view of Maitra teaches the limitations of claim 1. Regarding claim 8, Glauser further teaches:
wherein mapping comprises generating an ontology comprising natural medicines, modern medicines, and demographics of users (Glauser teaches a bar-graph with outputted drugs and recommended dosage for the patient with the relationship (i.e., ontology is a datasets being organized by their relationships) between their most relevant features in the score (para [0179] and Figure 14), wherein this graph is dependent on natural medicines, modern medicines and demographics of users (para [0119]) and claim 40) 

CLAIM 9-
Glauser in view of Klein and further in view of Maitra teaches the limitations of claim 1. Regarding claim 9, Glauser further teaches:
determining which combinations of natural medicine and modern medicine of a plurality of medicines consumed by users are statistically correlated with an effect (A pharmacokinetic drug-environment interaction is considered potentially clini­cally significant if there is a documented interaction that shows the environmental agent either induces or inhibits the activity of a specific enzyme associated with the metabolism of the drug by 2:20%. A pharmacodynamic drug-environment interaction is considered potentially clinically significant if there is a documented interaction that shows the environmen­tal factor alters (either positively or negatively) the action of the drug by 2:20%. Only environmental factors occurring at the time of the analysis are considered in the analysis. For drug-environment interactions, the word "environment" refers to all forms of exposure ranging from food (grapefruit juice) to herbal/vitamin supplements (e.g. St. John’s wort) (para [0149]))

CLAIMS 10-12- 
Claims 10-12 are significantly similar to claims 1-3 and are rejected upon the same prior art as stated above in claims 1-3. 

CLAIMS 13-15-
Claims 13-15 are significantly similar to claims 7-9 and are rejected upon the same prior art as stated above in claims 7-9. 

CLAIMS 16-17- 
Claims 16-17 are significantly similar to claims 1-2 and are rejected upon the same prior art as stated above in claims 1-2. 

CLAIMS 18-20-
Claims 18-20 are significantly similar to claims 7-9 and are rejected upon the same prior art as stated above in claims 7-9. 

Response to Arguments
The arguments filed 27 August 2021 have been fully considered. 
The arguments pertaining to the 112(b) rejection are persuasive. The claims have been amended to overcome the 112(b) rejection. 
The arguments pertaining to the 101 rejection are not persuasive. Applicant argues that there is a practical application in the invention and that the computer components are not well-understood, routine or conventional. Examiner respectfully disagrees. The functions argued are representative of the abstract idea. The claims here are not directed to a specific improvement to computer functionality that amount to a practical application. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that 
Further, not every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry. (See, e.g., Alice, 134). It is well-settled that mere recitation of concrete, tangible components that are generic is insufficient to confer patent eligibility to an otherwise abstract idea. In order to amount to an inventive concept, the components must involve more than performance of “’well-understood, routine, conventional activities’ previously known to the industry.” (Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)). The originally filed specification was investigated and found to support this conclusion.
	Further, the use of a natural language processing engine on a generic computer component (para [0023])) does not provide a practical application. 
Applicant further argues that a reference must be cited in accordance with Berkheimer, which establishes evidentiary standards for Step 2B only with regard as to what is well-understood, routine, and conventional as per MPEP 2106.05(d). The first criteria set forth in the Berkheimer memo is a “citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s)…” As shown in the 101 rejection as written above, the specification is cited in Figures 1 and 2 and their associated citations in the body of the specification as having computer elements that are well-understood, routine, and conventional without significantly more than the abstract idea.
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new reference of Maitra teaches the newly added claim limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/K.A.S./Examiner, Art Unit 3626                      

/ROBERT A SOREY/Primary Examiner, Art Unit 3626